Case 18-09948        Doc 37     Filed 12/31/18     Entered 12/31/18 17:37:38          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 09948
         Shavon Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/05/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/11/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-09948             Doc 37       Filed 12/31/18    Entered 12/31/18 17:37:38                Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                  $1,973.15
           Less amount refunded to debtor                              $311.55

 NET RECEIPTS:                                                                                          $1,661.60


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $1,586.88
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                               $74.72
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $1,661.60

 Attorney fees paid and disclosed by debtor:                       $750.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ad Astra Recovery Serv                Unsecured         864.00           NA              NA            0.00       0.00
 ALLIED INT                            Unsecured           0.00           NA              NA            0.00       0.00
 AT&T                                  Unsecured         900.00           NA              NA            0.00       0.00
 City of Chicago                       Unsecured      8,000.00            NA              NA            0.00       0.00
 ComEd                                 Unsecured         900.00           NA              NA            0.00       0.00
 Comenity Bank/Ashstwrt                Unsecured         503.00           NA              NA            0.00       0.00
 Comenity Bank/Ashstwrt                Unsecured           0.00           NA              NA            0.00       0.00
 Comenity Bank/Avenue                  Unsecured         209.00           NA              NA            0.00       0.00
 Comenity Bank/Avenue                  Unsecured           0.00           NA              NA            0.00       0.00
 CONTRACT CALLERS INC                  Unsecured      4,146.00            NA              NA            0.00       0.00
 Direct T.V                            Unsecured         600.00           NA              NA            0.00       0.00
 Economy Interiors                     Secured        2,037.77       2,049.92        2,049.92           0.00       0.00
 Enhanced Recovery Co L                Unsecured         902.00           NA              NA            0.00       0.00
 Fedloan                               Unsecured           0.00           NA              NA            0.00       0.00
 ICS COLLECTION SERV, I                Unsecured          75.00           NA              NA            0.00       0.00
 Illinois Department of Unemployment   Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Lending                      Unsecured         900.00           NA              NA            0.00       0.00
 Illinois Tollway                      Unsecured     14,000.00            NA              NA            0.00       0.00
 Inbox Loan                            Unsecured         600.00           NA              NA            0.00       0.00
 MEADE & ASSC                          Unsecured         247.00           NA              NA            0.00       0.00
 Montgomerywd                          Unsecured         223.00           NA              NA            0.00       0.00
 Montgomerywd                          Unsecured           0.00           NA              NA            0.00       0.00
 Overland Bond & Investment Corp       Secured       12,468.00            NA        12,468.00           0.00       0.00
 Peoples Engy                          Unsecured           0.00           NA              NA            0.00       0.00
 Prog Finance LLC                      Secured        1,200.00            NA         1,200.00           0.00       0.00
 Rgs Financial                         Unsecured         463.00           NA              NA            0.00       0.00
 Sprint                                Unsecured         400.00           NA              NA            0.00       0.00
 United Consumer Financial Services    Secured              NA       2,075.00        2,075.00           0.00       0.00
 US DEPT OF ED/GLELSI                  Unsecured     12,130.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-09948        Doc 37      Filed 12/31/18     Entered 12/31/18 17:37:38             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $12,468.00               $0.00             $0.00
       All Other Secured                                  $5,324.92               $0.00             $0.00
 TOTAL SECURED:                                          $17,792.92               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,661.60
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $1,661.60


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
